Citation Nr: 1547684	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2015, the Veteran provided testimony at a Travel Board hearing, conducted in Montgomery, Alabama, before the undersigned Veterans Law Judge, the transcript of which is of record.

The Board notes that the Veteran filed notice of disagreement, based on the January 2011 rating decision for the issue of entitlement to an increased evaluation for right ear hearing loss.  However, as the Veteran did not perfect an appeal as to this issue it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1976 Board decision denied the claim of entitlement to service connection left ear hearing loss, the Veteran did not appeal the decision in a timely manner.

2.  Evidence received since the final August 1976 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.

3.  The Veteran's tinnitus is as likely as not attributable to his active service.


CONCLUSIONS OF LAW

1.  The August 1976 Board decision, which denied a claim to entitlement to service connection for left ear hearing loss, is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1976); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for left ear hearing loss has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for tinnitus and reopens entitlement to service connection for left ear hearing loss.  Such represents a complete grant of these specific benefits sought on appeal.  Thus, any deficiency in VA's compliance with these issues are deemed to be harmless error, and any further discussion of VA's responsibilities, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are not necessary.
A.  New and Material Evidence for Left Ear Hearing Loss

The Veteran originally submitted an application for benefits in June 1975, which included a claim of service connection for bilateral hearing loss.  In a June 1975 rating decision, the RO denied the claim and the Veteran appealed the decision to the Board.  By an August 1976 decision, the Board granted entitlement to service connection for right ear hearing loss and denied entitlement to service connection for left ear hearing loss.  The Veteran did not appeal the August 1976 Board decision.  Thus, the August 1976 Board decision is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1976); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

In May 2010, the Veteran filed a claim, in pertinent part, to reopen service connection for a left ear hearing loss.  A January 2011 rating decision reopened the claim but denied the claim on the merits.  The Veteran's appeal of this decision forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the August 1976 Board decision included service treatment records; a May 1975 VA examination; and an application for benefits.  The August 1976 Board decision denied entitlement to service connection for left ear hearing loss, as the Board found the Veteran's left hearing loss preexisted service and did not worsen during service.

New evidence added to the record since the August 1976 Board decision, includes an October 2010 VA examination, a February 2011 private medical letter from Dr. Frankel and June 2015 testimony from the Veteran.  Specifically, in June 2015 testimony, the Veteran reported had not noticed any hearing difficulty prior to service; however, he did notice such during service.  Additionally, in a February 2011 medical letter, Dr. Frankel linked the Veteran's hearing loss to noise exposure during active service.  The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence links the Veteran's left ear hearing loss to service.  When the Board denied the claim in August 1976, the Board found the Veteran's hearing impairment involving the left ear did not increase in severity during the Veteran's period of active duty, and this finding was partially the reason the claim was denied.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4).  Accordingly, the claim of entitlement to service connection for left ear hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.





B.  Service Connection for Tinnitus 

The Veteran contends that service connection is warranted for tinnitus.  He believes the ringing in his ears is attributable to exposure to loud noise during active service.  The Veteran asserts that the noise exposure occurred when he worked in an aircraft hangar during service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In this case, the Veteran satisfies the existence of the present disability standard for his tinnitus claim.  The Veteran reported that he has experienced ringing in the ears.  In October 2010, the Veteran underwent a VA audiological examination in connection with the claim and was diagnosed with tinnitus.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 lists his military occupation as a weapons control system mechanic.  Consistent with the Veteran's military occupation, the Veteran also described, in June 2015 testimony, that he worked in aircraft hangars with high pitched cooling fans during service.  Furthermore, the Veteran's service treatment records reflect noise exposure.  Specifically, a January 1973 service treatment record reflected concern about the impact of a hazardous noise environment on the Veteran's hearing.  Additionally, an October 1972 service treatment record noted a complaint of tinnitus, albeit such also noted the Veteran had experienced tinnitus for about two years and related such to an automobile accident.  Nonetheless, as the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

At the October 2010 VA examination, the Veteran reported that tinnitus first began in service.  Tinnitus is the type of condition that a lay person can identify. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As noted above, the Veteran reported ringing in his ears which is a typical symptom of tinnitus, a symptom which is capable of being observed and described by a layperson.  The Veteran is credible with respect to his assertions of experiencing tinnitus in service and since service because his statements are consistent in that he maintains the ringing in his ears began during service.  For example, the Veteran reported his tinnitus onset during service in a corrected July 2010 statement and in June 2015 testimony.  These are consistent contentions that show the Veteran maintains his tinnitus began during service.  Additionally, the record reflects the Veteran received a provisional diagnosis of tinnitus shortly after service, as part of a May 1976 VA examination report.  

The Board finds the Veteran's statements as to the onset of his hearing tinnitus to be credible and his statements are accorded significant evidentiary weight.  Moreover, the October 2010 VA examiner was unable to provide an etiological opinion without resorting to speculation.  The October 2010 VA examiner stated that regarding relationship of tinnitus to noise exposure in the military, she could not resolve this issue without resorting to mere speculation.  The October 2010 VA examiner further noted there was no significant change in hearing sensitivity evidenced throughout service and if there was no hearing loss or changes, the cause of tinnitus probably lies elsewhere or more likely cannot be determined to a reasonable degree of certainty based on the evidence.  However, the October 2010 VA examiner did not appear to consider that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the Veteran provided a February 2011 medical letter from Dr. Frankel.  Dr. Frankel stated, in pertinent part, that it was as likely as not that the Veteran's bilateral tinnitus was due to his exposure to high levels of noise while serving in the United States Air Force.  Thus, the Veteran's credible statements as to the onset of his tinnitus, combined with other evidence of record, including Dr. Frankel's February 2011 opinion, are sufficient to outweigh the opinion of the examiner in the October 2010 VA examination.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system. 38 C.F.R. §§ 3.307 , 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet.App. 258 (2015).  In this case, there is competent and credible evidence of continuity of symptomatology since service.

The Board finds that the Veteran is both competent and credible to report tinnitus in service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for tinnitus is warranted.  


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for left ear hearing loss, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

As noted above, service connection may be generally established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The evidence shows that the left ear hearing loss pre-existed the Veteran's military service.  This finding is based on the Veteran's June 1971 enlistment examination, which shows auditory thresholds above normal levels for the left ear.  The Veteran had left ear hearing loss that pre-existed service, as demonstrated by the 25 decibel auditory threshold at 1000 Hertz and 4000 Hertz and the 35 decibel auditory threshold at 2000 Hertz.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels).  Thus, the Veteran had left ear hearing loss that preexisted service, and the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014).  Entitlement to service connection can still be granted, however, if the pre-existing disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.306.

There is no medical opinion currently of record which addressed if the Veteran's left ear hearing loss was aggravated by service.  While the February 2011 medical letter from Dr. Frankel linked the Veteran's bilateral high frequency hearing loss to service, Dr. Frankel did not address such based on aggravation.  Similarly, while the October 2010 VA examiner determined the Veteran's hearing loss was less likely as not caused by or the result of noise exposure in the military, the October 2010 VA examiner also did not discuss the claim on the basis of aggravation.

Based on the foregoing, the Board finds that another VA examination is necessary for the purpose of determining if the Veteran's left ear hearing loss was aggravated during service.  At the audiological examination to be afforded on remand, the examiner must provide an opinion as to whether the pre-existing left ear hearing loss underwent a worsening in service, and if so, whether it clearly and unmistakably was not aggravated beyond that which would be due to the natural progression of the disease.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that if preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audio examination. All necessary testing must be accomplished.  The examiner must be informed that left ear hearing loss pre-existed service, based on June 1971 audiometric testing.  The entire claims file should be made available for review, to include a complete copy of this remand, in conjunction with the examination. 

With respect to left ear hearing loss, the examiner should determine if the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the Veteran's left ear hearing loss was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.

Aggravation means a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

The examiner must provide a complete rationale for any opinion expressed.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


